AO 2458 (Rev, 02/08/2019)Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                   UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                              AMENDED
                         United States of America             JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)

                                       v.
                                                                                Case Number: 3: 19-cr-5089
                   Gerardo Manriquez-Cervantes
                                                                                Marcus S. Bo
                                                                                Defendant's A uomey


REGISTRATION NO. 91740298
THE DEFENDANT:
                                                                                                               JAN O7 2020
 IZI pleaded guilty to count(s) 1 of Misdemeanor Information
 0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                               Count Number(s)
8:1325(a)(l)                     ATTEMPTED ENTRY BY AN ALIEN (Misdemeanor)                                       ls

 •   The defendant has been found not guilty on count(s)
                                                                         -------------------
 •   Count(s)
                  -----------------
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              0 TIME SERVED
                                                                          ~        I , / \
                                                                           ~ _ __.I~.....,_.~_ _ _ _ _              days
                                                                           I
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Wednesday, December 18, 2019
                                                                        Date of Imposition of Sentence



                                                                        ~~
                                                                        HOORABLE RUTHB       EZMONTENE
                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                      3: l 9-cr-5089
